Citation Nr: 1122918	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-20 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUES

1.  Entitlement to payment of or reimbursement for medical services provided by Houlton Regional Hospital during the period from May 27, 2006, through May 28, 2006.

2.  Entitlement to payment of or reimbursement for medical services provided by Eastern Maine Medical Center during the period from May 28, 2006, through June 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Augusta, Maine.

The issue of entitlement to payment of or reimbursement for medical services provided by Eastern Maine Medical Center during the period from May 28, 2006, through June 10, 2006, is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  The condition for which the Veteran was treated was not service-connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

2.  A VA facility was not feasibly available when the Veteran sought emergency treatment and was hospitalized at Houlton Regional Hospital from May 27, 2006, through May 28, 2006; he was enrolled in the VA healthcare system at the time and had received VA medical services within the preceding 24 months; he is financially liable for the services provided; and he has no insurance/health care plan coverage for such expenses.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses arising from medical treatment at Houlton Regional Hospital from May 27, 2006, through May 28, 2006, are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case seeks payment of or reimbursement for medical services provided for a nonservice-connected condition by a non-VA provider.  

The Veteran has appealed VA's August 2006 determination that (in pertinent part) denied payment of or reimbursement for emergency and contemporaneous inpatient medical services he received during hospitalization at Houlton Regional Hospital from May 27, 2006, through May 28, 2006.  These services were rendered following an ATV accident in which the Veteran suffered serious head trauma and facial injuries.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008, which VA is proposing to amend to conform with recent (February 1, 2010) amendments to 38 U.S.C.A. § 1725, see Federal Register Vol. 76, 30598 (May 26, 2011)), a veteran must satisfy all of the following conditions:

(1) A veteran is an individual who is an active Department health-care participant who is personally liable for emergency treatment furnished the veteran in a non-Department facility. 

(2) A veteran is an active Department health-care participant if-
(A) the veteran is enrolled in the health care system established under section 1705 (a) of this title; and 
(B) the veteran received care under this chapter within the 24-month period preceding the furnishing of such emergency treatment.  

(3) A veteran is personally liable for emergency treatment furnished the veteran in a non-Department facility if the veteran- 
(A) is financially liable to the provider of emergency treatment for that treatment; 
(B) has no entitlement to care or services under a health-plan contract (determined, in the case of a health-plan contract as defined in subsection (f)(2)(B) or (f)(2)(C), without regard to any requirement or limitation relating to eligibility for care or services from any department or agency of the United States); 
(C) has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 
(D) is not eligible for reimbursement for medical care or services under section 1728 of this title.  38 U.S.C.A. § 1725(b).

The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary:
(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 
(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 
(C) until-(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if-(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and  (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The term "health-plan contract" includes any of the following: 
(A) An insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  
(B) An insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  
(C) A State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.).  
(D) A workers' compensation law or plan described in section 1729 (a)(2)(A) of this title.  38 U.S.C.A. § 1725(f)(2).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is service-connected for: major depressive disorder, 100 percent disabling from March 15, 2005; chondrosis of the left medial femoral condyle, 10 percent disabling from June 30, 2001; bilateral tinnitus, 10 percent disabling from June 30, 2001; and migraine headaches, 0 percent disabling from March 15, 2005.  His combined disability rating is 100 percent, effective March 15, 2005.  His May 27, 2006, ATV accident resulted in a skull fracture, facial fractures, facial lacerations, mandible fracture, chest wall abrasions and right-sided pneumothorax.  He was found on a trail by another ATV rider and taken to Houlton Regional Hospital for emergency treatment.  He was discharged on May 28, 2006, and transferred to Eastern Maine Medical Center that same day for admission.

In various statements of record, the Veteran and his representative have stated that the Veteran carries ATV insurance, as mandated by the state, which includes a $1,000 medical pay portion (rider).  The evidence of record shows that this $1,000 medical pay portion was paid to the Veteran after his accident.  The Veteran has reported that he has no health insurance to cover emergency medical services and argues that his ATV insurance is not a 'health plan contract' rendering him ineligible for reimbursement of his significant medical bills under VA regulation.

The foregoing demonstrates that the medical treatment at Houlton Regional Hospital from May 27, 2006, through May 28, 2006, was not related to the Veteran's service-connected disabilities, or for a condition associated with and held to be aggravating a service-connected disability; rather, the evidence reflects that Veteran received treatment following an accident.  The Veteran does not have a total disability permanent in nature.  Further, there is no indication that Veteran was enrolled in a VA vocational rehabilitation program at that time.  As such, he is not eligible for VA payment or reimbursement for the unauthorized medical expenses in question under 38 U.S.C.A. § 1728.

The VAMC has denied reimbursement under 38 U.S.C.A. § 1725 based on a determination that one of criteria for reimbursement is not met.  Specifically, the VAMC found that the Veteran is entitled to care or services under a health plan contract, specifically ATV insurance.  

Upon review of the evidence; however, the Board finds that the Veteran satisfies all elements of 38 U.S.C.A. § 1725.

First, the Board notes that while the evidence clearly shows that the Veteran has an ATV insurance policy that paid $1,000 of the expenses for the services he is claiming, Congress amended 38 U.S.C.A. §  1725 on February 1, 2010, by removing a provision that included automobile insurance carriers in the definition of "health plan contract."  Moreover, the evidence of record shows that the Veteran has no insurance/health care plan coverage for the expenses incurred at Houlton Regional Hospital and is financially liable to Houlton.

The claim is for medical care rendered in a hospital emergency department for severe head trauma and is not for any medical care rendered beyond the initial emergency evaluation/treatment; at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding his emergency treatment; and, as previously noted, he is not eligible for reimbursement under 38 U.S.C.A. § 1728.

The claim was also for the initial evaluation and treatment of a condition that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  Significantly, the Veteran was brought to the hospital by a stranger for emergency treatment following a severe head injury.  Such symptoms were of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in serious medical jeopardy.  

Based upon the foregoing, the Board concludes that the criteria for entitlement to payment of or reimbursement for medical services provided by Houlton Regional Hospital from May 27, 2006, through May 28, 2006, have been met.  






ORDER

Entitlement to payment of or reimbursement for medical services provided Houlton Regional Hospital during the period from May 27, 2006, through May 28, 2006, is granted.


REMAND


With regard to the Veteran's claim for payment of or reimbursement for medical services provided by Eastern Maine Medical Center during the period from May 28, 2006, through June 10, 2006, it appears that all pertinent records regarding the Veteran's treatment at both Houlton Regional Hospital from May 27, 2006, through May 28, 2006, and Eastern Maine Medical Center from May 28, 2006, through June 10, 2006, have not been associated with the claims file.  Accordingly, on remand, the VAMC should obtain complete records of treatment regarding the Veteran's hospitalizations.  

Accordingly, this case is REMANDED for the following actions:

1.  The VAMC should obtain complete records of treatment regarding the Veteran's treatment at both Houlton Regional Hospital from May 27, 2006, through May 28, 2006, and Eastern Maine Medical Center from May 28, 2006, through June 10, 2006.  The records should include (but not limited to) all discharge records and records regarding transfer between the two facilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented for the record.  If the VAMC cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The VAMC should also undertake any other development it  determines to be warranted.

3.  The VAMC should then readjudicate the Veteran's claim in light of the development ordered above.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  Then, the case should be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


